NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                       901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                       CORPUS CHRISTI, TEXAS 78401
                                                                       361-888-0416 (TEL)
JUSTICES
                                                                       361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                       HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                       ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                 Court of Appeals                    100 E. CANO, 5TH FLOOR
                                                                       EDINBURG, TEXAS 78539
                                                                       956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ             Thirteenth District of Texas           956-318-2403 (FAX)

                                                                       www.txcourts.gov/13thcoa

                                        April 22, 2015

      Hon. Fela B. Olivarez                     Hon. Harold Kenneth Tummel
      Law Office of Fela B. Olivarez            Tummel & Casso
      P.O. Box 3538                             4430 S. McColl Rd
      Pharr, TX 78502                           Edinburg, TX 78539
      * DELIVERED VIA E-MAIL *                  * DELIVERED VIA E-MAIL *

      Hon. Marcel C. Notzon III
      The Notzon Law Firm
      415 Shiloh Drive, Suite B
      Laredo, TX 78045
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00166-CV
      Tr.Ct.No. C-2559-12-E
      Style:    Jose Marcos Montalvo, Individually and Marcos Montalvo d/b/a Montalvo
                Roofing & Construction v. Adolfo Vela, Individually and Adolfo Vela d/b/a
                Adelco Enterprises


            Appellant’s motion to disqualify opposing counsel in the above cause was this
      day DENIED by this Court.



                                            Very truly yours,


                                            Dorian E. Ramirez, Clerk

      DER:ch